                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION


A.B. BY HER NXT FRIEND                             )
KANDAS HOLMES-BARNES,                              )
                                                   )
                           Plaintiff,              )
                                                   )
v.                                                 )          Case No. 2:20-cv-04061-MDH
                                                   )
COLUMBIA PUBLIC SCHOOL                             )
SYSTEM, et al.                                     )
                                                   )
                           Defendant.              )


                                              ORDER

        Pending before the Court is Dan Viet’s Motion for Leave to Withdraw (Doc. 27) whereby

Mr. Viet requests the Court allow him to withdraw as attorney of record for Plaintiff. Mr. Viet is

the sole attorney of record for the Plaintiff in this case. Mr. Viet states that Plaintiff has already

been seeking another attorney for representation in this case, and the present jury trial setting is

still more than one year away from now. If he has not already, Mr. Viet is ordered to notify

Plaintiff of his pending Motion and to further advise Plaintiff that she, upon the withdrawal of Mr.

Viet as her attorney of record, will have 30 days to retain new counsel or must proceed in this

matter pro se. Mr. Viet is ordered to notify the Court once he has communicated the contents of

this Order to Plaintiff.



IT IS SO ORDERED.

Dated: September 21, 2020                                      /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge




          Case 2:20-cv-04061-MDH Document 29 Filed 09/21/20 Page 1 of 1
